



Exhibit 10.9
CHANGE OF CONTROL AGREEMENT
CHANGE OF CONTROL AGREEMENT (this “Agreement”), effective as of May 23, 2018
(the “Agreement Date”), between CenturyLink, Inc., a Louisiana corporation (the
“Company”), and Jeffrey K. Storey (the “Employee”).
W I T N E S S E T H:
WHEREAS, pursuant to an amended and restated offer letter entered into between
the Company and the Employee on the Agreement Date (the “Offer Letter”), the
Company and the Employee have agreed that the Employee will be provided with
certain change of control protections commensurate with his position as
President and Chief Executive Officer of the Company;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to enter into
this Agreement with the Employee; and
WHEREAS, the Board believes that this Agreement is reasonably designed to retain
the services of the Employee and to assure the full dedication of the Employee,
free from personal distraction, in the event of an actual or pending change of
control of the Company;
NOW, THEREFORE, the parties agree as follows:
Article I
CERTAIN DEFINITIONS
1.1    Affiliate. “Affiliate” (and variants thereof) shall mean a Person that
controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.
1.2    Beneficial Owner. “Beneficial Owner” (and variants thereof), with respect
to a security, shall mean a Person who, directly or indirectly (through any
contract, understanding, relationship or otherwise), has or shares (i) the power
to vote, or direct the voting of, the security, or (ii) the power to dispose of,
or direct the disposition of, the security.
1.3    Business. “Business” shall mean, as of any particular date, the business
of (i) providing local or long distance communication services (including
CLEC’s, ILEC’s and international communication services providers with a
presence in the United States), network access, Internet access, data, video and
IPTV services, web development, hosting, cloud computing, web and managed
hosting, content delivery network services, IT services, big data analytics,
security; (ii) selling communications products in connection with providing such
services or (iii) providing any other material services or selling any other
material products then performed or sold by the Company or its Affiliates.





--------------------------------------------------------------------------------




1.4    Cause. (a)    “Cause” shall mean the Employee’s (i) willful breach of
Section 4.1 or 4.2 of this Agreement; (ii) conviction of, or plea of guilty or
nolo contendere to, a felony or other crime involving dishonesty or moral
turpitude; (iii) workplace conduct resulting in the payment of civil monetary
penalties or the incurrence of civil non-monetary penalties that will materially
restrict or prevent the Employee from discharging his obligations to the
Company; (iv) habitual intoxication during working hours or habitual abuse of or
addiction to a controlled substance; (v) material breach of the Company’s
insider trading, corporate ethics and compliance policies and programs or any
other Board-adopted policies applicable to management conduct; (vi)
participation in the public reporting of any information contained in any report
filed by the Company with the Securities and Exchange Commission that was
impacted by the Employee’s knowing or intentional fraudulent or illegal conduct;
or (vii) substantial, willful and repeated failure to perform duties as
instructed by or on behalf of the Board in writing.
(a)    The Employee’s employment shall not be deemed terminated for Cause unless
the Company shall have delivered to the Employee a termination notice with a
copy of a resolution adopted by the affirmative vote of not less than
three-quarters of the entire Board at a meeting called partly or wholly for such
purpose (after reasonable notice is provided to the Employee and the Employee
has had an opportunity, with counsel, to be heard by the Board) finding that the
Employee should be terminated for Cause and specifying in reasonable detail the
grounds therefor.
(b)    No action or inaction shall be deemed the basis for Cause unless the
Employee is terminated therefor prior to the first anniversary of the date on
which such action or omission is first known to the Chairman of the Board or the
Chair of any standing committee of the Board.
1.5    Change of Control. “Change of Control” shall mean:
(a)    the acquisition by any Person of Beneficial Ownership of 30% or more of
the outstanding shares of the Company’s Common Stock, $1.00 par value per share
(the “Common Stock”), or 30% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors; provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control:
(i)    any acquisition (other than a Business Combination which constitutes a
Change of Control under Section 1.5(c) hereof) of Common Stock directly from the
Company,
(ii)    any acquisition of Common Stock by the Company or its subsidiaries,
(iii)    any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or
(iv)    any acquisition of Common Stock by any entity pursuant to a Business
Combination that does not constitute a Change of Control under Section 1.5(c)
hereof; or


2



--------------------------------------------------------------------------------




(b)    individuals who, as of the Agreement Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Agreement Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, unless such individual’s initial assumption of office occurs as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;
or
(c)    consummation of a reorganization, share exchange, merger or consolidation
(including any such transaction involving any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”); provided, however, that in no
such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination,
(i)    the individuals and entities who were the Beneficial Owners of the
Company’s outstanding common stock and the Company’s voting securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination have direct or indirect Beneficial Ownership, respectively,
of more than 50% of the then outstanding shares of common stock, and more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of the Post-Transaction
Company (as defined in Section 1.13 hereof), and
(ii)    except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Company and any employee
benefit plan or related trust of the Company, the Post-Transaction Company or
any subsidiary of either corporation) Beneficially Owns, directly or indirectly,
20% or more of the then outstanding shares of common stock of the corporation
resulting from such Business Combination or 20% or more of the combined voting
power of the then outstanding voting securities of such corporation, and
(iii)    at least a majority of the members of the board of directors of the
Post-Transaction Company were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
(d)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
1.6    Code. “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
1.7    Confidential Information. “Confidential Information” shall mean any
information, knowledge or data of any nature and in any form (including
information that is electronically transmitted or stored on any form of magnetic
or electronic storage media) that directly or indirectly


3



--------------------------------------------------------------------------------




relates to the past, current or prospective business of the Company and its
Affiliates, whether generated by the Company, any of its Affiliates, or any of
their respective employees, officers, directors, representatives, consultants,
agents or independent contractors, and whether or not marked confidential,
including without limitation information relating to operations, products,
services, assets, liabilities, franchises, customers, financial condition,
results of operations, finances, prospects, strategies, business plans, budgets,
projections, pricing information, business acquisitions, joint ventures,
processes, research and development ideas, trade secrets, supplier lists,
supplier information, distribution and sales data, consultants’ reports,
marketing strategies, proprietary computer software, and internal notes and
memoranda relating to any of the foregoing; provided, however, that
“Confidential Information” shall not include any information that (1) is or
becomes generally available to the public other than as a result of a breach of
this Agreement, or (1) is or becomes available to the Employee on a
non-confidential basis from a source other than the Company, its Affiliates or
their respective representatives, provided that such source is not known by the
Employee to have violated any confidentiality agreement with the Company in
connection with such disclosure.
1.8    Company. “Company” shall mean CenturyLink, Inc. and shall include any
successor to or assignee of (whether direct or indirect, by purchase, share
exchange, merger, consolidation or otherwise) all or substantially all of the
assets or business of the Company that assumes and agrees to perform this
Agreement by operation of law or otherwise.
1.9    Disability. “Disability” shall mean a condition that would entitle the
Employee to receive benefits under the long-term disability insurance policy
applicable to the Company’s officers at the time because the Employee is totally
disabled or partially disabled, as such terms are defined in the policy then in
effect. If the Company has no long-term disability plan in effect, “Disability”
shall occur if (a) the Employee is rendered incapable because of physical or
mental illness of satisfactorily discharging his duties and responsibilities to
the Company for a period of 90 consecutive days, (b) a duly qualified physician
chosen by the Company and acceptable to the Employee or his legal
representatives so certifies in writing, and (c) the Board determines that the
Employee has become disabled.
1.10    Employment Term. “Employment Term” shall mean the period commencing on
the date of a Change of Control and ending on the 24-month anniversary of such
date.
1.11    Good Reason. “Good Reason” shall mean any of the following events or
conditions described in this Section 1.11, but only if the Employee shall have
provided written notice to the Company within 90 days of the initial existence
or occurrence of such event or condition and the Company shall have failed to
cure such event or condition within 30 days of its receipt of such notice:
(a)    Any failure of the Company or its Affiliates to provide the Employee with
a position, authority, duties and responsibilities at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 180-day period immediately preceding the Change
of Control. The Employee’s position, authority, duties and responsibilities
after a Change of Control shall not be considered commensurate in all material
respects with the Employee’s position, authority, duties and responsibilities
prior to a Change of


4



--------------------------------------------------------------------------------




Control unless after the Change of Control the Employee holds an equivalent
position with, and exercises substantially equivalent authority, duties and
responsibilities on behalf of, the Post-Transaction Company;
(b)    The assignment to the Employee of any duties inconsistent in any material
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3.1(b) of this Agreement, or any other action that results in a
diminution in any material respect in such position, authority, duties or
responsibilities;
(c)    A reduction of the Employee’s base salary in effect as of the date of the
Change of Control without the Employee’s consent, except for across-the-board
salary reductions similarly affecting all or substantially all
similarly-situated officers of the Company and the Post-Transaction Company;
(d)    The Employee is advised of, manifests an awareness of, or becomes aware
of facts that would cause a reasonable person to inquire into any failure in any
material respect by the Company or its Affiliates to comply with any of the
provisions of this Agreement; or
(e)    Any directive requiring the Employee to be based at any office or
location other than as provided in Section 3.1(b)(ii) hereof or requiring the
Employee to travel on business to a substantially greater extent than required
immediately prior to the Change of Control.
1.12    Person. “Person” shall mean a natural person or entity, and shall also
mean the group or syndicate created when two or more Persons act as a syndicate
or other group (including, without limitation, a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that “Person” shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.
1.13    Post-Transaction Company. Unless a Change of Control results from a
Business Combination (as defined in Section 1.5(c) hereof), “Post-Transaction
Company” shall mean the Company after the Change of Control. If a Change of
Control results from a Business Combination, “Post-Transaction Company” shall
mean the corporation or other entity resulting from the Business Combination
unless, as a result of such Business Combination, an ultimate parent entity
controls such resulting entity, the Company or all or substantially all of the
Company’s assets either directly or indirectly, in which case “Post-Transaction
Company” shall mean such ultimate parent entity.
1.14    Specified Employee. “Specified Employee” shall mean the Employee if the
Employee is a key employee under Treasury Regulations Section 1.409A-1(i)
because of final and binding action taken by the Board, its Human Resources and
Compensation Committee or such committee’s delegate, or by operation of law or
such regulation.
ARTICLE II    
STATUS OF CHANGE OF CONTROL AGREEMENTS


5



--------------------------------------------------------------------------------




As provided in the Offer Letter, the Employee and the Company agree that this
Agreement supersedes any and all other prior agreements or arrangements either
sponsored by the Company covering the Employee or entered into between the
Company and the Employee that provide for severance benefits in the event of a
Change of Control of the Company, as defined therein, and is effective as of the
Agreement Date for any Change of Control of the Company occurring after such
date.
ARTICLE III    
CHANGE OF CONTROL BENEFITS
3.1    Terms of Employment after Change of Control. (a) This Agreement shall
commence on the Agreement Date and continue in effect through December 31, 2018;
provided, however, that, commencing on January 1, 2019 and each January 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless, not later than June 30 of the preceding year, the
Company or the Employee shall have given written notice that it does not wish to
extend this Agreement; provided, further, that, notwithstanding any such
non-extension notice by the Company, if a Change of Control of the Company shall
have occurred during the original or extended term of this Agreement, this
Agreement shall continue in effect through the 24-month anniversary of the
Change of Control, subject to any earlier termination of the Employee’s status
as an employee pursuant to this Agreement; provided, further, that in no event
shall any termination of this Agreement result in any forfeiture of rights that
accrued prior to the date of termination.
(a)    During the Employment Term, the Company hereby agrees to continue the
Employee in its employ, subject to the terms and conditions of this Agreement.
During the Employment Term, (1) the Employee’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 180-day period immediately preceding the Change of Control and (1) the
Employee’s services shall be performed during normal business hours at the
location of the Company’s principal executive office at the time of the Change
of Control, or the office or location where the Employee was employed
immediately preceding the Change of Control or any relocation of any such site
to a location that is not more than 50 miles from its location at the time of
the Change of Control. The Employee’s position, authority, duties and
responsibilities after a Change of Control shall not be considered commensurate
in all material respects with the Employee’s position, authority, duties and
responsibilities prior to a Change of Control unless after the Change of Control
the Employee holds an equivalent position with, and exercises substantially
equivalent authority, duties and responsibilities on behalf of, the
Post-Transaction Company.
3.2    Compensation and Benefits. During the Employment Term, the Employee shall
be entitled to the following compensation and benefits:
(a)    Base Salary. The Employee shall receive an annual base salary (“Base
Salary”), which shall be paid in at least monthly installments. The Base Salary
shall initially be equal to 12 times the highest monthly base salary that was
paid or is payable to the Employee, including any base salary which has been
earned but deferred by the Employee, by the Company


6



--------------------------------------------------------------------------------




and its Affiliates with respect to any month in the 12-month period ending with
the month that immediately precedes the month in which the Change of Control
occurs. During the Employment Term, the Employee’s Base Salary shall be reviewed
at such time as the Company undertakes a salary review of his peer employees
(but at least annually), and, to the extent that salary increases are granted to
his peer employees of the Company (or have been granted during the immediately
preceding 12-month period to his peer employees of any Affiliate of the
Company), the Employee shall be granted a salary increase commensurate with any
increase granted to his peer employees of the Company and its Affiliates. Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to the Employee under this Agreement. Base Salary shall not be reduced during
the Employment Term (whether or not any increase in Base Salary occurs) and, if
any increase in Base Salary occurs, the term Base Salary as utilized in this
Agreement shall refer to Base Salary as so increased from time to time.
(b)    Annual Bonus. In addition to Base Salary, the Employee shall be awarded,
for each fiscal year ending during the Employment Term, an annual cash bonus
(the “Bonus”) in an amount at least equal to the average of the annual bonuses
paid to the Employee with respect to the three fiscal years that immediately
precede the year in which the Change of Control occurs under the Company’s
annual bonus plan, or any comparable bonus under a successor plan; provided,
however, that if the Company has never paid an annual bonus for a full year to
the Employee, the Employee shall be awarded a Bonus in an amount at least equal
to the target bonus for which the Employee is eligible for the fiscal year in
which the Change of Control occurs, assuming achievement at the target level of
the objective performance goals established with respect to such bonus and
achievement of 100% of any subjective performance goals or criteria otherwise
applicable with respect to such bonus. Each such Bonus shall be paid after the
end of the fiscal year and no later than the 15th day of the third month of the
fiscal year next following the fiscal year for which the Bonus is awarded,
unless the Employee shall timely elect to defer the receipt of such Bonus
pursuant to any deferred compensation plan sponsored by the Company. For
purposes of determining the value of any annual bonuses paid to the Employee in
any year preceding the year in which the Change of Control occurs, all cash and
stock bonuses earned by the Employee shall be valued as of the date of the
grant.
(c)    Fringe Benefits. The Employee shall be entitled to fringe benefits
commensurate with those provided to his peer employees of the Company and its
Affiliates, but in no event shall such fringe benefits be less favorable than
the most favorable of those provided by the Company and its Affiliates for the
Employee at any time during the one-year period immediately preceding the Change
of Control or, if more favorable to the Employee, those provided generally at
any time after the Change of Control to his peer employees of the Company and
its Affiliates.
(d)    Expenses. The Employee shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Employee in accordance with the most
favorable agreements, policies, practices and procedures of the Company and its
Affiliates in effect for the Employee at any time during the one-year period
immediately preceding the Change of Control or, if more favorable to the
Employee, as in effect generally at any time thereafter with respect to his peer
employees of the Company and its Affiliates.


7



--------------------------------------------------------------------------------




(e)    Benefit Plans. (i) The Employee shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to his peer employees of the Company and its Affiliates,
but in no event shall such plans, practices, policies and programs provide the
Employee with incentive opportunities (measured with respect to both regular and
special incentive opportunities to the extent that any such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable than the most favorable of those provided by the Company
and its Affiliates for the Employee under any agreements, plans, practices,
policies and programs as in effect at any time during the one-year period
immediately preceding the Change of Control or, if more favorable to the
Employee, those provided generally at any time after the Change of Control to
his peer employees of the Company and its Affiliates.
(i)    The Employee and his family shall be eligible for participation in and
shall receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company and its Affiliates (including, without
limitation, medical, prescription drug, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to his peer employees of the
Company and its Affiliates, but in no event shall such plans, practices,
policies and programs provide the Employee and his family with benefits, in each
case, less favorable than the most favorable of those agreements, plans,
practices, policies and programs in effect for the Employee and his family at
any time during the one-year period immediately preceding the Change of Control
or, if more favorable to the Employee and his family, those provided generally
at any time after the Change of Control to his peer employees of the Company and
its Affiliates.
(ii)    Without limiting the generality of the Company’s obligations under this
subsection (e), the Company shall comply with all of its obligations under the
benefit plans, practices, policies and programs of the Company and its
Affiliates that arise in connection with a Change of Control of the Company,
including without limitation all obligations that require the Company to (A)
fully vest participants under the Company’s qualified or non-qualified
retirement plans and (B) extend the benefits described in Section 3.5.
(f)    Office and Support Staff. The Employee shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to
secretarial and other assistance, commensurate with those provided to his peer
employees of the Company and its Affiliates.
(g)    Vacation. The Employee shall be entitled to paid vacation in accordance
with the most favorable agreements, plans, policies, programs and practices of
the Company and its Affiliates as in effect for the Employee at any time during
the one-year period immediately preceding the Change of Control or, if more
favorable to the Employee, as in effect generally at any time thereafter with
respect to his peer employees of the Company and its Affiliates.
(h)    Indemnification. If, in connection with any agreement related to a
transaction that will result in a Change of Control of the Company, an
undertaking is made to provide the Board with rights to indemnification from the
Company (or from any other party to such agreement), the


8



--------------------------------------------------------------------------------




Employee shall, by virtue of this Agreement, be entitled to the same rights to
indemnification as are provided to the Board pursuant to such agreement.
Otherwise, the Employee shall be entitled to indemnification rights on terms no
less favorable to the Employee than those available under any Company
indemnification agreements or the articles of incorporation, bylaws or
resolutions of the Company at any time after the Change of Control to his peer
employees of the Company. Such indemnification rights shall be with respect to
all claims, actions, suits or proceedings to which the Employee is or is
threatened to be made a party that arise out of or are connected to his services
at any time prior to the termination of his employment, without regard to
whether such claims, actions, suits or proceedings are made, asserted or arise
during or after the Employment Term.
(i)    Directors and Officers Insurance. If, in connection with any agreement
related to a transaction that will result in a Change of Control of the Company,
an undertaking is made to provide the Board with continued coverage following
the Change of Control under one or more directors and officers liability
insurance policies, then the Employee shall, by virtue of this Agreement, be
entitled to the same rights to continued coverage under such directors and
officers liability insurance policies as are provided to the Board, and the
Company shall take any steps necessary to give effect to this provision.
Otherwise, the Company shall agree to cover the Employee under any directors and
officers liability insurance policies as are provided generally at any time
after the Change of Control to his peer employees of the Company.
3.3    Obligations upon Termination after a Change of Control.
(a)    Termination by Company for Reasons other than Death, Disability or Cause
or by the Employee for Good Reason. If, after a Change of Control and during the
Employment Term, the Company or any of its Affiliates terminates the Employee’s
employment, as defined in Treasury Regulations 1.409A-1(h)(1) (“Separation from
Service”), other than for Cause, death or Disability, or the Employee terminates
employment for Good Reason, subject to Section 3.3(d) and Section 3.6, if
applicable:
(i)    the Company shall pay to the Employee in a lump sum in cash within five
business days of the date of termination an amount equal to three times the sum
of (1) the amount of Base Salary in effect pursuant to Section 3.2(a) hereof at
the date of termination plus (1) the average of the annual bonuses paid or to be
paid to the Employee with respect to the immediately preceding three fiscal
years; provided, however, that, if the Employee has in effect a deferral
election with respect to any percentage of the annual bonus which would
otherwise become payable with respect to the fiscal year in which termination
occurs, such lump sum payment shall be reduced by an amount equal to such
percentage times the bonus component of the lump sum payment (which reduction
amount shall be deferred in accordance with such election);
(ii)    the Company shall pay to the Employee in a lump sum in cash, as promptly
as practicable but in no case later than the 15th day of the third month
following the end of the fiscal year of the Company in which the termination
occurs, a pro rata performance bonus, the amount of which shall be determined by
multiplying the annual bonus that the Employee would have earned with respect to
the entire fiscal year in which the termination occurs, assuming that the
Employee had served for the entire fiscal year and


9



--------------------------------------------------------------------------------




calculated by the Company in good faith to exclude the effects of the Change of
Control on the applicable performance metrics used to calculate such bonus
(including without limitation excluding the effects of any non-recurring
transaction costs or any changes in overhead, interest, tax, intercompany or
other expenses arising out of such transaction), by the fraction obtained by
dividing the number of days in such year through the date of termination by 365;
provided, however, that, if the Employee has in effect a deferral election with
respect to any percentage of the annual bonus which would otherwise become
payable with respect to the fiscal year in which termination occurs, such lump
sum payment shall be reduced by an amount equal to such percentage times the
lump sum payment (which reduction amount shall be deferred in accordance with
such election); and, further provided, that if the bonus performance period in
effect at the date of termination is less than a year, then the foregoing
paragraph will apply with respect to such shortened performance period and all
references to an annual period or 365 days shall mean the applicable shortened
period or shortened number of days to the extent the context requires;
(iii)    if, at the date of termination, the Company shall not yet have paid to
the Employee (or deferred in accordance with any effective deferral election by
the Employee) an annual bonus with respect to a fully completed fiscal year, the
Company shall pay to the Employee in a lump sum in cash within five business
days of the date of termination but in no case after the 15th day of the third
month following the end of the fiscal year of the Company in which the
termination occurs, an amount determined as follows: (1) if the Board (acting
directly or indirectly through any committee or subcommittee) shall have already
determined the amount of such annual bonus, such amount shall be paid, and (1)
if the Board shall not have already determined the amount of such annual bonus,
the amount to be paid shall be the greater of the amount provided under
Section 3.2(b) hereof or the annual bonus that the Employee would have earned
with respect to such completed fiscal year, based solely upon the actual level
of achievement of the objective performance goals established with respect to
such bonus and assuming the achievement of 100% of any subjective performance
goals or criteria otherwise applicable with respect to such bonus; provided,
however, that, if the Employee has in effect a deferral election with respect to
any percentage of the annual bonus which would otherwise become payable with
respect to such completed fiscal year, such lump sum payment shall be reduced by
an amount equal to such percentage times the lump sum payment (which reduction
amount shall be deferred in accordance with such election); provided, further,
that any payment under this subsection (1) (or any payment under any other
provision of this Agreement calculated by reference to prior or target bonus
amounts) shall be payable notwithstanding any provision to the contrary set
forth in any bonus plan or program of the Company;
(iv)    for a period of three years following the date of termination of
employment, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy (the “Continuation Period”), the
Company shall at its expense continue on behalf of the Employee and his
dependents and beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits (including any benefit under any individual benefit
arrangement that covers medical, dental or hospitalization expenses not
otherwise covered under any general Company plan) provided (x) to the Employee
at any


10



--------------------------------------------------------------------------------




time during the one-year period prior to the Change in Control or at any time
thereafter or (y) to other similarly-situated employees who continue in the
employ of the Company or its Affiliates during the Continuation Period. If the
Employee is a Specified Employee governed by Section 3.3(d), to the extent that
any benefits provided to the Employee under this Section 3.3(a)(iv) are taxable
to the Employee, then, with the exception of medical insurance benefits, the
value of the aggregate amount of such taxable benefits provided to the Employee
pursuant to this Section 3.3(a)(iv) during the six-month period following the
date of termination shall be limited to the amount specified by Code
Section 402(g)(1)(B) for the year in which the termination occurred. The
Employee shall pay the cost of any benefits that exceed the amount specified in
the previous sentence during the six-month period following the date of
termination, and shall be reimbursed in full by the Company during the seventh
month after the date of termination. The coverage and benefits (including
deductibles and costs) provided in this Section 3.3(a)(iv) during the
Continuation Period shall be no less favorable to the Employee and his
dependents and beneficiaries than the most favorable of such coverages and
benefits during any of the periods referred to in clauses (x) or (y) above;
provided, however, in the event of the Disability of the Employee during the
Continuation Period, disability benefits shall, to the maximum extent possible,
not be paid for the Continuation Period but shall instead commence immediately
following the end of the Continuation Period. The Company’s obligation hereunder
with respect to the foregoing benefits shall be limited to the extent that the
Employee obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Employee hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Employee
than the coverages and benefits required to be provided hereunder. At the end of
the Continuation Period, the Employee shall have assigned to him, at no cost and
with no apportionment of prepaid premiums, any assignable insurance owned by the
Company that relates specifically to the Employee unless such assignment is
inconsistent with the terms of any split dollar arrangement with the Employee.
The Employee will be eligible for coverage under the Consolidated Omnibus Budget
Reconciliation Act at the end of the Continuation Period or earlier cessation of
the Company’s obligation under the foregoing provisions of this
Section 3.3(a)(iv) (or, if the Employee shall not be so eligible for any reason,
the Company will provide equivalent coverage);
(v)    the Company at its cost shall provide to the Employee outplacement
assistance by a reputable firm specializing in such services for the period
beginning with the termination of employment and ending one year later; and
(vi)    the Company shall discharge its obligations under all other applicable
sections of this Article III, including Sections 3.4, 3.5, 3.6 and 3.7.
To the extent that the amounts payable under Section 3.3(a)(iv), Section
3.3(a)(v), or Section 3.7 are deemed to be reimbursements and other separation
payments under Treasury Regulations Section 1.409A-1(b)(9)(v), they shall not be
deemed to provide for the deferral of compensation governed by Code
Section 409A. If they do constitute deferral of compensation governed by Code
Section 409A, they shall be deemed to be reimbursements or in-kind benefits
governed by Treasury


11



--------------------------------------------------------------------------------




Regulations Section 1.409A-3(i)(1)(iv). If the previous sentence applies, (1)
the amount of expenses eligible for reimbursement or in-kind benefits provided
during the Employee’s taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year, (1) the
reimbursement of an eligible expense must be made on or before the last day of
the Employee's taxable year following the taxable year in which the expense was
incurred and (1) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.
The payments and benefits provided in this Section 3.3(a) and under all of the
Company’s employee benefit and compensation plans shall be without regard to any
plan amendment made after any Change of Control that adversely affects in any
manner the computation of payments and benefits due the Employee under such plan
or the time or manner of payment of such payments and benefits, excluding plan
amendments that the Company is required by law to implement. After a Change of
Control no discretionary power of the Board or any committee thereof shall be
used in a way (and no ambiguity in any such plan shall be construed in a way)
which adversely affects in any manner any right or benefit of the Employee under
any such plan.
(b)    Death; Disability; Termination for Cause; or Voluntary Termination. If,
after a Change of Control and during the Employment Term, the Employee’s status
as an employee is terminated (1) by reason of the Employee’s death or
Disability, (1) by the Company for Cause or (1) voluntarily by the Employee
other than for Good Reason, this Agreement shall terminate without further
obligation to the Employee or the Employee’s legal representatives (other than
the timely payment or provision of those already accrued to the Employee,
imposed by law or imposed pursuant to employee benefit or compensation plans,
programs, practices, policies or agreements maintained by the Company or its
Affiliates).
(c)    Notice of Termination. Any termination by the Company for Cause or by
reason of the Employee’s Disability, or by the Employee for Good Reason, shall
be communicated by a Notice of Termination to the other party given in
accordance with Section 5.2 of this Agreement. For purposes of this Agreement, a
“Notice of Termination” means a written notice which (1) indicates the specific
termination provision in this Agreement relied upon, (1) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated and (1) if the effective date of the termination is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than 30 days after the giving of such notice), provided
that the effective date for any termination by reason of the Employee’s
Disability shall be the 30th day after the giving of such notice, unless prior
to such 30th day the Employee shall have resumed the full-time performance of
his duties. The failure by the Employee or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause, Disability or Good Reason shall not waive any right of the Employee or
the Company, respectively, hereunder or preclude the Employee or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Employee’s or the Company’s rights hereunder.
(d)    Six-Month Delay for Specified Employees. Notwithstanding any other
provision hereof, payments hereunder which constitute deferred compensation
under Code Section 409A and the Treasury Regulations thereunder and which are
not exempt from coverage


12



--------------------------------------------------------------------------------




by Code Section 409A and the Treasury Regulations thereunder shall commence, if
Employee is then a Specified Employee and payment is triggered by his Separation
from Service, on the first day of the seventh month following the date of the
Specified Employee’s Separation from Service, or, if earlier, the date of death
of the Specified Employee. On the first day of such seventh month or on the
first day of the month following the earlier death of the Specified Employee,
the Specified Employee or his estate or spouse, as the case may be, shall be
paid in a lump sum the amount that the Specified Employee would have been paid
hereunder over the preceding six months (or, if earlier, the months preceding
the date of death) but for the fact that he was a Specified Employee.
Nevertheless, for all other purposes of this Agreement, the payments shall be
deemed to have commenced on the date they would have had the Employee not been a
Specified Employee, and payment of any remaining benefits shall be made as
otherwise scheduled hereunder.
3.4    Accrued Obligations and Other Benefits. It is the intent of this
Agreement that upon termination of employment for any reason following a Change
of Control the Employee or his legal representatives be entitled to receive
promptly, and in addition to any other benefits specifically provided, (a) the
Employee’s Base Salary through the date of termination to the extent not
theretofore paid, (b) any accrued vacation pay, to the extent not theretofore
paid, and (c) any other amounts or benefits required to be paid or provided or
which the Employee or his legal representatives are entitled to receive under
any plan, program, policy, practice or agreement of the Company.
3.5    Stock Options and Other Incentives. The foregoing benefits provided for
in this Article III are intended to be in addition to the value or benefit of
any stock options, restricted stock, restricted stock units, performance shares
or similar awards, the exercisability, vesting or payment of which is
accelerated or otherwise enhanced upon a Change of Control pursuant to the terms
of any stock option, incentive or other similar plan or agreement heretofore or
hereafter adopted by the Company or the Post-Transaction Company.
3.6    Conditional Payment Reductions.
(a)    Notwithstanding any other contrary provisions in any plan, program or
policy of the Company, if all or any portion of the benefits payable under this
Agreement, either alone or together with other payments and benefits that the
Employee receives or is entitled to receive from the Company, would constitute a
“parachute payment” within the meaning of Section 280G of the Code, the Company
shall reduce the Employee’s payments and benefits payable under this Agreement
to the extent necessary so that no portion thereof shall be subject to the
excise tax imposed by Section 4999 of the Code, but only if, by reason of such
reduction, the net after-tax benefit shall exceed the net after-tax benefit if
such reduction were not made. “Net after-tax benefit” for these purposes shall
mean (i) the sum of the total amount payable to Employee under the Agreement,
plus all other payments and benefits which Employee receives or is then entitled
to receive from the Company that, alone or in combination with the payments and
benefits payable under the Agreement, would constitute a “parachute payment”
within the meaning of Section 280G of the Code (each such benefit hereinafter
referred to as an “Additional Parachute Payment”), less (ii) the amount of
federal income taxes payable with respect to the foregoing calculated at the
maximum marginal income tax rate for each year in which the foregoing shall be
paid to the


13



--------------------------------------------------------------------------------




Employee (based upon the rate in effect for such year as set forth in the Code
at the time of the payment under the Agreement), less (iii) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) above
by Section 4999 of the Code. The parachute payments reduced under this section
shall be those that the Employee determines provide the Employee the best
economic benefit and, to the extent any parachute payments are economically
equivalent with each other, each shall be reduced pro rata; provided, however,
that the Employee may elect to have the non-cash payments and benefits due the
Employee reduced or eliminated prior to any reduction of the cash payments due
under this Agreement.
(b)    All determinations required to be made under this Section 3.6 shall be
made by the accounting firm that was the Company’s independent auditor prior to
the Change of Control or any other third party mutually acceptable to the
Employee and the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Employee.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Absent manifest error, any determination by the Accounting Firm shall
be binding upon the Company and the Employee.
(c)    For purposes of determining whether and the extent to which any payments
would constitute a “parachute payment” (i) no portion of any payments or
benefits that the Employee shall have waived at such time and in such manner as
not to constitute a “payment” within the meaning of section 280G(b) of the Code
shall be taken into account, (ii) no portion of the payments shall be taken into
account which, in the opinion of tax counsel (“Tax Counsel”) reasonably
acceptable to the Employee and selected by the Accounting Firm, does not
constitute a “parachute payment” within the meaning of section 280G(b)(2) of the
Code (including by reason of section 280G(b)(4)(A) of the Code) and, in
calculating the excise tax, no portion of such payments shall be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the “base amount” (within the meaning
set forth in section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the payments shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and (4)
of the Code.
3.7    Legal Fees. The Company agrees to reimburse the Employee for all legal
fees and other expenses which the Employee may reasonably incur as a result of
any contest by the Company or the Post-Transaction Company of the validity or
enforceability of, or liability under, any provision of this Agreement, but only
if, when and to the extent the Employee prevails with respect to such contest.
3.8    Set-Off; Mitigation. After a Change of Control, the obligations of the
Company and its Affiliates to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company or its Affiliates may have against the Employee or others, other
than as expressly provided to the contrary in Section 3.3(a)(iv), Section 3.10
or Section 4.3. It is the intent of this Agreement that in no event shall the
Employee be obligated to seek other


14



--------------------------------------------------------------------------------




employment or take any other action to mitigate the amounts or benefits payable
to the Employee under any of the provisions of this Agreement.
3.9    Certain Pre-Change-of-Control Terminations. Notwithstanding any other
provision of this Agreement, the Employee’s employment shall be deemed to have
been terminated following a Change of Control by the Company without Cause (and
the Employee shall be entitled to receive all payments and benefits associated
therewith) if the Employee’s employment is terminated by the Company or any of
its Affiliates without Cause prior to a Change of Control (whether or not a
Change of Control actually occurs) and such termination (1) was at the request
or direction of a third party who has taken steps designed to effect a Change of
Control or otherwise arose in connection with or in anticipation of a Change of
Control or (1) occurred after discussions with a third party regarding a
possible Change of Control transaction commenced and such discussions produced
(whether before or after such termination) either a preliminary or definitive
agreement with respect to such a transaction or a public announcement of the
pending transaction (whether or not a Change of Control actually occurs).
3.10    Other Severance Plans. If the Employee becomes entitled to receive
severance benefits under this Article III, the Company shall not be required to
pay the Employee any additional severance payment under any other severance or
salary continuation policy, plan, agreement or arrangement maintained by the
Company or its Affiliates unless such other policy, plan, agreement or
arrangement expressly provides to the contrary.
ARTICLE IV    
NONDISCLOSURE, NONCOMPETITION AND NONSOLICITATION
4.1    Nondisclosure of Confidential Information. The Employee acknowledges and
agrees that in the course of the Employee’s employment the Employee has been in
a position to have access to and develop Confidential Information, and will
continue to be in position to receive and develop Confidential Information
during the Employee’s tenure as an employee of the Company or any of its
Affiliates. As long as the Employee is an employee of the Company or any of its
Affiliates, the Employee shall hold in a fiduciary capacity for the benefit of
the Company all Confidential Information which the Employee obtained during the
Employee’s employment (whether prior to or after the Agreement Date) and shall
use such Confidential Information solely in the good faith performance of his
duties for the Company and its Affiliates. If the employment of the Employee is
terminated for any reason, then, commencing with the termination date and
continuing until the fifth anniversary of such date, the Employee shall (a) not
communicate, divulge or make available to any Person (other than the Company and
its Affiliates) any such Confidential Information, except with the prior written
consent of the Company or as may be required by law or legal process, and (b)
deliver promptly to the Company upon its written request any Confidential
Information in his possession, including any duplicates thereof and any notes or
other records the Employee has prepared with respect thereto, provided that
Employee need not deliver to the Company, and may retain, one copy of any
personal diaries, calendars, or personal notes of correspondence. If the
provisions of any applicable law or the order of any court would require the
Employee to disclose or otherwise make available any Confidential Information to
a governmental authority or to any other third party, the Employee shall give
the Company, unless it is unlawful to


15



--------------------------------------------------------------------------------




do so, prompt prior written notice of such required disclosure and an
opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.
Notwithstanding the foregoing, and in accordance with 18 U.S.C. § 1833, nothing
herein prohibits Employee (1) from disclosing Confidential Information (a) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and (b) solely for the purpose of reporting or
investigating a suspected violation of law; or (2) from disclosing Confidential
Information in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Disclosures to attorneys, made
under seal, or pursuant to court order are also protected in certain
circumstances under 18 U.S.C. § 1833.


4.2    Non-competition; Non-solicitation; Non-disparagement. (a) The Employee
agrees that, during the term of this Agreement and for a period following the
termination date of two years if the Employee’s employment is terminated by the
Company or one of its Affiliates for Cause or by the Employee without Good
Reason or one year if the Employee’s employment is terminated for any other
reason, the Employee will not, directly or indirectly, in any capacity
whatsoever, either on the Employee’s own behalf or on behalf of any other Person
with whom the Employee may be employed or otherwise associated:
(i)    engage or invest in, own, manage, operate, finance, control, acquire an
interest in, be employed by, render services to, act as an agent on behalf of,
or otherwise in any way participate in, associate with or allow his skill,
knowledge, experience or reputation to be used by (whether as a proprietor,
partner, stockholder, member, director, officer, employee, joint venturer,
investor, consultant, agent, sales representative, broker or other participant)
any Person engaged in or planning to become engaged in the Business within the
United States; provided, however, that the Employee may own passive investments
in not more than 1% of the outstanding securities of any Person engaged in such
Business (but without otherwise participating in such similar business) if such
securities are registered under Section 12 of the Securities Exchange Act of
1934, as amended;
(ii)    contact any customer of the Company or its Affiliates to solicit, divert
or entice away the business of such customer, or otherwise disrupt the
relationship between such customer and the Company or its Affiliates;
(iii)    solicit, induce, influence or attempt to influence any supplier,
lessor, lessee, licensor, partner, joint venturer, potential acquiree or any
other person who has a business relationship with the Company or its Affiliates,
or who on the termination date is engaged in discussions or negotiations to
enter into a business relationship with the Company or its Affiliates, to
discontinue, reduce or limit the extent of such relationship with the Company or
any of its Affiliates;
(iv)    make contact with any employee of the Company or its Affiliates for the
purpose of soliciting such employee for hire, whether as an employee,
independent


16



--------------------------------------------------------------------------------




contractor, consultant or otherwise, or otherwise disrupting such employee’s
relationship with the Company or its Affiliates; or
(v)    make any statement or disclose any information to any customers,
suppliers, lenders, lessors, licensees, other employees of the Company or its
Affiliates or others that is defamatory or derogatory with respect to the
business, operations, management or other employees of the Company or its
Affiliates, or take any other action (excluding making truthful, non-defamatory
statements in good faith that do not violate any other provision of this
Agreement) that could reasonably be expected to injure the Company in its
business relationships with any of the foregoing parties or result in any other
detrimental effect on the Company or its Affiliates.
(b)    The Employee agrees that: (i) the covenants and agreements set forth in
this Article IV are reasonable both in scope of geographical area and duration,
(ii) the Company would not have entered into this Agreement but for such
covenants of the Employee, (iii) such covenants have been made as a result of
arm-length bargaining in order to induce the Company to enter into this
Agreement, and (iv) such covenants and agreements are reasonable and necessary
for the protection of the Confidential Information, assets, goodwill and
business of the Company. Employee further agrees that the phrase “any Person
engaged in or planning to become engaged in the Business within the United
States,” as used in Section 4.2(a)(i) above, shall include AT&T Inc., Cincinnati
Bell Inc., Comcast Corporation, Consolidated Communications Holdings Inc., Crown
Castle International Corp., Dish Network Corp., EchoStar Corporation, Frontier
Communications Corp., IDT Corp., Liberty Global plc, Mitel Networks Corp.,
Telephone & Data Systems Inc., TELUS Corp., Viacom, Inc., Viasat, Inc., Zayo
Group Holdings, Inc., XO Holdings, Inc., Sprint Nextel Corporation, tw telecom
inc., Verizon Communications Inc., Limelight Networks, Inc., Akamai Technologies
Inc., Windstream Corporation, Reliance Communications Venture Limited, including
in each case their affiliates, successors, and assigns. To the extent permitted
by applicable law, the Employee covenants and agrees not to institute, maintain,
prosecute or in any way aid in the institution, maintenance or prosecution of
any lawsuit, action, claim, arbitration or other proceeding against the Company
or any of its Affiliates with respect to the enforceability of the covenants
contained in this Article IV and the Employee hereby irrevocably waives all
defenses otherwise available to the Employee with respect to the strict
enforcement of such covenants and agreements by the Company.
4.3    Injunctive Relief; Forfeiture of Future Payments and Benefits; Other
Remedies. The Employee acknowledges that a breach by the Employee of Sections
4.1 or 4.2 herein would cause immediate and irreparable harm to the Company for
which an adequate monetary remedy does not exist; hence, the Employee agrees
that, in the event of a breach or threatened breach by the Employee of the
provisions of Sections 4.1 or 4.2 herein during or after the effective date of
the Employee’s termination, the Company shall be entitled to injunctive relief
restraining the Employee from such violation without the necessity of proof of
actual damage or the posting of any bond, except as required by non-waivable,
applicable law. Nothing herein, however, shall be construed as prohibiting the
Company from pursuing any other remedy at law or in equity to which the Company
may be entitled under applicable law in the event of a breach or threatened
breach of this Agreement by the Employee, including without limitation the
recovery of damages, costs or expenses, such as reasonable attorneys’ fees,
incurred by the Company as a result of any such breach or threatened breach. In
addition to the foregoing remedies, the Company shall have the right upon


17



--------------------------------------------------------------------------------




the occurrence of any breach of any nondisclosure, noncompetition or
nonsolicitation covenant contained in this Article IV, to cancel any unpaid
severance payments, salary, bonus, commissions or reimbursements otherwise
outstanding at the termination date, including the suspension, reduction or
elimination of payments and benefits under Article III. The Employee
acknowledges that any such suspension, reduction or elimination of payments
would not constitute, and should not be characterized as, liquidated damages.
4.4    Governing Law of this Article IV; Consent to Jurisdiction. Any dispute
regarding the reasonableness of the covenants and agreements set forth in this
Article IV or the territorial scope or duration thereof or the remedies
available to the Company upon any breach of such covenants and agreements, shall
be governed by and interpreted in accordance with the laws of the State of
Colorado. The parties mutually agree that any such disputes shall be resolved in
the United States District Court for the District of Colorado or the state
District Court for the 2nd Judicial District, Denver County, Colorado. The
parties agree that it is their mutual intent that the provisions of this
Agreement be enforced to the fullest extent permitted under applicable law,
whether now or hereafter in effect, and, to the extent permitted by applicable
law, the parties waive any provision of applicable law that would render any
provision of Article IV invalid or unenforceable.
ARTICLE V    
MISCELLANEOUS
5.1    Binding Effect; Successors.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Company and its successors or assigns, but the Company may assign this Agreement
only (i) to an Affiliate or (ii) pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company under this Agreement, either contractually on the terms
specified below or as a matter of law.
(b)    This Agreement is personal to the Employee and shall not be assignable by
the Employee without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution, which shall inure to the benefit of the
Employee’s legal representatives.
(c)    The Company shall require any successor to or assignee of (whether direct
or indirect, by purchase, share exchange, merger, consolidation or otherwise)
all or substantially all of the assets or businesses of the Company (1) to
assume unconditionally and expressly this Agreement and (1) to agree to perform
or to cause to be performed all of the obligations under this Agreement in the
same manner and to the same extent as would have been required of the Company
had no assignment or succession occurred.
(d)    The Company shall also require all entities that control or that after
the transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree to cause to be performed all of the obligations
under this Agreement.


18



--------------------------------------------------------------------------------




(e)    The obligations of the Company and the Employee which by their nature may
require either partial or total performance after the expiration of the term of
the Agreement shall survive such expiration.
5.2    Notices. All notices hereunder must be in writing and shall be deemed to
have been given upon receipt of delivery by: (1) hand (against a receipt
therefor), (1) certified or registered mail, postage prepaid, return receipt
requested, (1) a nationally recognized overnight courier service or (1) telecopy
transmission with confirmation of delivery. All such notices must be addressed
as follows:


If to the Company, to:
CenturyLink, Inc.
100 CenturyLink Drive
Monroe, Louisiana 71203
Attn: General Counsel
If to the Employee, to:
Jeffrey K. Storey
c/o CenturyLink, Inc.
1025 Eldorado Boulevard
Building 2000
Broomfield, Colorado 80021


or such other address as to which any party hereto may have notified the other
in writing.
5.3    Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Colorado
without regard to principles of conflict of laws.
5.4    Withholding. The Employee agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income or employment tax laws, or as
otherwise stated in documents granting rights that are affected by this
Agreement.
5.5    Amendment and Compliance with Law. No provision of this Agreement may be
modified or amended except by an instrument in writing signed by both parties.
Notwithstanding any other provision of this Agreement, it is the intention of
the parties to this Agreement that no payment or entitlement pursuant to this
Agreement will give rise to any adverse tax consequences to the Employee under
Code Section 409A and Treasury Regulations and other interpretive guidance
issued thereunder, including those issued after the date hereof (collectively,
“Section 409A”). This Agreement and any amendments hereto shall be interpreted
and administered to that end and (i) to the maximum extent permitted by law, no
effect shall be given to any provision herein, any


19



--------------------------------------------------------------------------------




amendment hereto or any action taken hereunder in a manner that reasonably could
be expected to give rise to adverse tax consequences under Section 409A and (i)
the parties shall take any corrective action reasonably within their control
that are necessary to avoid such adverse tax consequences.
5.6    Severability. If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Employee and the Company intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
shall be valid and enforced to the fullest extent permitted by law.
5.7    Waiver of Breach. Except as expressly provided herein to the contrary,
the failure by any party to enforce any of its rights hereunder shall not be
deemed to be a waiver of such rights, unless such waiver is an express written
waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
thereof.
5.8    Remedies Not Exclusive. No remedy specified herein shall be deemed to be
such party’s exclusive remedy, and accordingly, in addition to all of the rights
and remedies provided for in this Agreement, the parties shall have all other
rights and remedies provided to them by applicable law, rule or regulation,
including without limitation the right to claim interest with respect to any
payment not timely made hereunder.
5.9    Company’s Reservation of Rights. The Employee acknowledges and
understands that (1) the Employee is employed at will by either the Company or
one of its Affiliates (the “Employer”), (1) the Employee serves at the pleasure
of the board of directors of the Employer, and (1) the Employer has the right at
any time to terminate the Employee’s status as an employee, or to change or
diminish his status during the Employment Term, subject to the rights of the
Employee to claim the benefits conferred by this Agreement. Notwithstanding any
other provisions of this Agreement to the contrary, this Agreement shall not
entitle the Employee or his legal representatives to any severance or other
benefits of any kind prior to a Change of Control or to any such benefits if
Employee is not employed by the Company or one of its Affiliates on the date of
a Change of Control, except in each case for those rights afforded under
Section 3.9.
5.10    Non-exclusivity of Rights. Subject to Section 5.9, nothing in this
Agreement shall prevent or limit the Employee’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its Affiliates and for which the Employee may qualify, nor shall
anything herein limit or otherwise restrict such rights as the Employee may have
under any contract or agreement with the Company or any of its Affiliates.
5.11    Demand for Benefits. Unless otherwise provided herein, the payment or
payments due hereunder shall be paid to the Employee without the need for
demand, and to a beneficiary upon the receipt of the beneficiary’s address and
social security number. In all such cases, the


20



--------------------------------------------------------------------------------




Employee or beneficiary shall provide all required tax withholding information
or forms upon the Company’s request. Nevertheless, the Employee or a Person
claiming to be a beneficiary who claims entitlement to a benefit can file a
claim for benefits hereunder with the Company. Unless otherwise provided herein,
the Company shall accept or reject the claim within ten business days of its
receipt. If the claim is denied, the Company shall give the reason for denial in
a written notice that refers to the provision of this Agreement that forms the
basis of the denial. If any additional information or material is necessary to
perfect the claim, the Company will identify these items in writing and explain
why such additional information is necessary.
5.12    Authority. The Company represents and warrants that (1) its execution
and delivery of this Agreement has been duly authorized by the Board and (1) no
other corporate proceedings are necessary to authorize the Company’s execution,
delivery and performance of this Agreement.
5.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
5.14    Interpretation. Any reference to any section of the Code or the Treasury
Regulations shall be deemed to also refer to any successor provisions thereto.
5.15    The Employee’s Acknowledgment. The Employee represents to the Company
that he has read and understands, and agrees to be bound by, each of the terms
of this Agreement, including Article IV.
IN WITNESS WHEREOF, the Company and the Employee have caused this Change of
Control Agreement to be executed as of the Agreement Date.
CENTURYLINK, INC.
By:    /s/ Stacey W. Goff    
Stacey W. Goff
Executive Vice President and General Counsel
            
        
EMPLOYEE:




/s/ Jeffrey K. Storey    
Jeffrey K. Storey
                        


21



--------------------------------------------------------------------------------









{N3633038.2}